DETAILED ACTION
This Action is in response to application/ communications filed on 04/16/2021.
Claims 1-20 are presented for examination. Claims 1, 8 and 15 are independent claims.
Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. §119(e) to U.S. Provisional Application No. 63/012,747.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
Claim 1 recites the limitation "modify the content of the generated communication" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "… the modified communication…" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "automate the generation and transmission of one or more subsequent communications…" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 15 recite similar limitations as recited in claim 1. Therefore the claim objections, as set forth above, also applies to the claims.
Claim 3 recites the limitation "… one or more modifications selected from the list of…" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… a communication channel selected from the list of…" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 17 recite similar limitations as recited in claim 3. Therefore the claim objections, as set forth above, also applies to the claims.
Claim 11 recites the limitation "… one or more sentiment scores selected from the list of…" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recite similar limitations as recited in claim 7. Therefore the claim objections, as set forth above, also applies to the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10-15 and 17-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5,7 and 10 of co-pending application No. 17/233,060 in view of Foss et al. (hereinafter, Foss, US 20190108487 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the copending application, as shown in the table below:

Current Application (No. 17/233,070)
Co-Pending Application No. 17/233,060
Claim 1: 
A system comprising an automation platform and one or more end user systems, the automation platform comprising a processor and memory and configured to: 
          generate a communication based, at least in part, on input from a rules engine and one or more communication templates; 
          modify the content of the generated communication; 
          revise the one or more communication templates to include one or more modifications made to the content of the generated communication; 
          transmit, using one or more communication channels, the modified communication to at least one of the one or more end user systems; and 



          automate the generation and transmission of one or more subsequent communications to the one or more end user systems based, at least in part, on the revised one or more communication templates.
Claim 1: 
A system comprising an automation platform and one or more end user systems, the automation platform comprising a processor and memory and configured to: 
          generate a communication based, at least in part, on input from a rules engine and one or more communication templates; 
          modify the content of the generated communication; 




          transmit, using one or more communication channels, the modified communication to the one or more end user systems; 
          monitor the one or more end user systems for a response communication to the transmitted communication; and 
          in response to the one or more end user systems transmitting one or more response communications using at least one of the one or more communication channels, generate and transmit an updated communication to the one or more end user systems.

Claim 2: 
The system of Claim 1, further comprising the automation platform: 
revising the one or more communication templates to include one or more modifications made to the content of the generated communication

Co-Pending Application No. 17/233,060 does not recite that the generation of one or more subsequent communications is based, at least in part, on the revised one or more communication templates.
However, Foss teaches revise the one or more communication templates to include one or more modifications made to the content of the generated communication (see [0063]-[0065]; If the number of instances does exceeds the threshold, the server system 250 may proceed to block 328 and add the custom message entry to the pre-defined message templates… automatically updating the pre-defined message templates based on the dynamic use of custom messages); and
automate the generation of one or more subsequent communications (see [0062] in view of Fig.9:322; custom message entry may include message text input entirely by a user or a selected pre-defined message template that has been modified by a user; also see [0020]; automatically populating his response message after he selects his preferred option) based, at least in part, on the revised one or more communication templates (see [0065]; If the number of instances does exceeds the threshold, the server system 250 may proceed to block 328 and add the custom message entry to the pre-defined message templates… By employing the method 320, the server system 250 may automatically identify messages that may be well suited as pre-defined message templates without receiving user input). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Foss with Co-Pending Application No. 17/233,060 to automate the generation and transmission of one or more 
One of ordinary skill in the art would have been motivated to avoid attempting to create new inconsistent responses and to improve the efficiency in which a fulfiller performs his activity by automatically populating his response message after he selects his preferred option (see Foss: [0020]).
Claim 3: 

The system of Claim 1, the automation platform revising the one or more communication templates to include one or more modifications selected from the list of: 
adding text to the communication template; 
removing text from the communication template; 
modifying a signature block associated with the communication template; and 
adding a prerecorded message to the communication template.
Co-Pending Application No. 17/233,060 does not recite/ claim the features of claim 3.
Foss discloses the automation platform revising the one or more communication templates to include one or more modifications (see [0063]-[0065]) selected from the list of: 
adding text to the communication template (see [0058]; inserts the name of the receiving member in the salutation address; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient); 
removing text from the communication template; 
modifying a signature block associated with the communication template; and 
adding a prerecorded message to the communication template.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Foss with Co-Pending Application No. 17/233,060 so that the automation platform revising the one or more communication templates include one or more modifications selected from the list of: adding text to the communication template; removing text from the communication template; modifying a signature block associated with the communication template; and adding a prerecorded message to the communication template.
One of ordinary skill in the art would have been motivated to avoid attempting to create new inconsistent responses and to improve the efficiency in which a fulfiller performs his activity by automatically populating his response message after he selects his preferred option (see Foss: [0020]).
Claim 4: 
The system of Claim 1, further comprising the automation platform: 
detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; 

assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and 

modifying the one or more subsequent communications based on the one or more assigned sentiment scores.
Claim 1: 

…
          monitor the one or more end user systems for a response communication to the transmitted communication; and …

Claim 3 and Claim 10: …
assigning one or more sentiment scores assessing a degree of positive or negative emotional content to the one or more response communications transmitted by the one or more end user systems; and 
modifying the updated communication based on the one or more assigned sentiment scores.
Claim 5:
The system of Claim 1, further comprising the automation platform: 
generating a survey comprising one or more survey communications; and 
transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels.
Claim 4:
The system of Claim 1, further comprising the automation platform: 
generating a survey comprising one or more survey communications; and 
transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels.
Claim 6: The system of Claim 1, further comprising the automation platform: 
generating a communication campaign comprising one or more interrelated communications; and 
transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
Claim 5: The system of Claim 1, further comprising the automation platform: 
generating a communication campaign comprising one or more interrelated communications; and 
transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
Claim 7: The system of Claim 1, wherein at least one of the one or more communication channels comprises a communication channel selected from the list of: a voice channel; a video channel; an email channel; a text channel; and a chat channel.
Claim 7: The system of Claim 1, wherein at least one of the one or more communication channels comprises a communication channel selected from the list of: a voice channel; a video channel; an email channel; a text channel; and a chat channel.


Regarding claims 8, 11-15 and 18-20, although the claims at issue are not identical, they are obvious variants of each other, and are not patentably distinct from each other because all of the limitations of the method claims (Claims 8 and 11-14) and corresponding non-transitory computer-readable storage medium claims (Claims 15 and 18-20) in the instant application are met with respect to method claims of the co-pending application No. 17/233,060. In addition, the co-pending application No. 17/233,060 discloses corresponding method claims (Claims 8 and its dependent claims) and non-transitory computer readable storage medium claim (Claim 15 and its dependent claims).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 9 and 16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of co-pending application No. 17/233,060 in view of Foss et al. (hereinafter, Foss, US 20190108487 A1) in view of Brigham (US 20160217391 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the copending application.

Regarding claim 2, co-pending application No. 17/233,060 (modified by Foss) discloses the system of claim 1, as set forth above. Co-pending application No. 17/233,060 (modified by Foss) does not explicitly disclose generating uniquely-branded communications specific to each of the one or more end user systems.
However, Brigham discloses generating uniquely-branded communications specific to each of the one or more end user systems ([0077]; messaging campaigns may be uniquely customized by each user 102a-n… users may be part of collaborative sales departments or other collaborative group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brigham with co-pending application No. 17/233,060 and Foss to generate uniquely-branded communications specific to each of the one or more end user systems.
One of ordinary skill in the art would have been motivated to provide individualized email sales correspondence with the advantages of machine automation, and to enable more effective sales activity and marketing campaigns (Brigham: [0008]).

As for Claims 9 and 16, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 20190057393 A1) in view of Foss et al. (hereinafter, Foss, US 20190108487 A1).

Regarding claim 1, Gorny discloses a system (see Fig.1:100 in view of [0012] lines 1-2) comprising an automation platform (see [0011] in view of [0002]; communications platform system leverage a rules engine to automate tasks) and one or more end user systems (see [0012] line 7 in view of Fig.1:140; also see [0056] in view of Fig.3B:140), the automation platform comprising a processor (see [0025]) and memory (see [0025]) and configured to: 
generate a communication based, at least in part, on input from a rules engine (see Fig.2:270) and one or more communication templates (see [0034] lines 8-15; Once a Macro is created, the macro may be retrieved at any time using a macros option. Selecting this brings up a list of existing macros associated with one or more entities 130, which an agent has access to view. The agent may select any of the existing macros to apply the specific form field settings as well as populate the pre-defined email or note template that was created as part of the macro creation; examiner articulates that selecting and applying a pre-defined email template corresponds to generating a communication based on template; also see [0033] lines 9-19; the macros enable a user to pre-write and store templated questions and responses along with pre-set form field settings… rules may be used to trigger macros automatically; also see [0011] in view of [0002]; communications platform system leverage a rules engine to automate tasks; also see Fig.4:424-428);
modify the content of the generated communication (see [0033]-[0034] lines 8-15; Once a Macro is created, the macro may be retrieved at any time using a macros option. Selecting this brings up a list of existing macros associated with one or more entities 130, which an agent has access to view. The agent may select any of the existing macros to apply the specific form field settings as well as populate the pre-defined email or note template that was created as part of the macro creation; examiner articulates that applying the specific form field settings as well as populating the pre-defined email corresponds to modifying the content of the generated communication);
transmit, using one or more communication channels (see [0017]-[0019]), the modified communication to at least one of the one or more end user systems (see [0033] lines 10-16; one or more macros allow a user to automate and increase the efficiency of communication with one or more end user systems 140; For example, the macros enable a user to pre-write and store templated questions and responses along with pre-set form field settings; examiner articulates that responding/ communicating with one or more end user systems based on populated pre-defined email corresponds to transmitting the modified communication to one or more end user systems); and
automate the generation and transmission of one or more subsequent communications to the one or more end user systems based, at least in part, on the one or more communication templates (see [0033] lines 10-16; one or more macros allow a user to automate and increase the efficiency of communication with one or more end user systems 140; also see [0011] in view of [0002]; communications platform system leverage a rules engine to automate tasks; also see last 9 lines of [0072]; automate communication between the entity 130 and one or more end user systems 140… to ensure responses to common requests are fast and consistent).
Gorny does not explicitly disclose revise the one or more communication templates to include one or more modifications made to the content of the generated communication.
Foss teaches generate a communication (see message text populated in the message text window 314 in Fig.7) based, at least in part, on input from a rules engine and one or more communication templates (see message template in Fig.6-7; also see [0055]-[0056] in view of Fig.4:262-272; The message template window 310 may include a drop-down menu 312 that provides selectable options for the fulfiller to choose when preparing a message to the requestor (or other member) associated with the activity. Referring again to the tuition reimbursement example, the server system 250 may provide selectable options to generate a pre-defined message for when incorrect receipts are received, when accurate receipts are received, or when a resolution with regard to the reimbursement is determined);
modify the content of the generated communication (see [0058]; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient; also see [0062]; custom message entry may include message text input entirely by a user or a selected pre-defined message template that has been modified by a user);
revise the one or more communication templates to include one or more modifications made to the content of the generated communication (see [0063]-[0065]; server system 250 may determine whether the number of instances in which the custom message text is identified in the database 108 or the like exceeds a certain threshold number of instances…If the number of instances does exceeds the add the custom message entry to the pre-defined message templates… automatically updating the pre-defined message templates based on the dynamic use of custom messages);
transmit (see Fig.4:274), using one or more communication channels, the modified communication (see [0058]; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient; also see custom message entry in Fig.4:276) to at least one of the one or more end user systems (see [0059]; After the message text is populated in the message text window 314, the server system 250 may, at block 274, transmit the message to a network address associated with the appropriate recipient); and
automate the generation of one or more subsequent communications (see [0062] in view of Fig.9:322; custom message entry may include message text input entirely by a user or a selected pre-defined message template that has been modified by a user; also see [0020]; automatically populating his response message after he selects his preferred option) based, at least in part, on the revised one or more communication templates (see [0065]; If the number of instances does exceeds the threshold, the server system 250 may proceed to block 328 and add the custom message entry to the pre-defined message templates… By employing the method 320, the server system 250 may automatically identify messages that may be well suited as pre-defined message templates without receiving user input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Foss with Gorny to revise the one or more communication templates to include one or more modifications made to the content of the generated communication; and to automate the generation and transmission of one or more subsequent communications to the one or more end user systems based, at least in part, on the revised one or more communication templates.
One of ordinary skill in the art would have been motivated to avoid attempting to create new inconsistent responses and to improve the efficiency in which a fulfiller performs his activity by automatically populating his response message after he selects his preferred option (see Foss: [0020]).

As for Claim(s) 8 and 15, the claims list all the same elements of claim 1, but in a method form; and a non-transitory computer-readable storage medium embodied with software (see Gorny [0025] and [0027]) form to carry out the steps of claim 1, rather than the system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 15.  

Regarding claim 3, Gorny (modified by Foss) discloses the system of claim 1, as set forth above. In addition, Foss further discloses the automation platform revising the one or more communication templates to include one or more modifications (see [0063]-[0065]) selected from the list of: 
adding text to the communication template (see [0058]; inserts the name of the receiving member in the salutation address; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient); 
removing text from the communication template; 
modifying a signature block associated with the communication template; and 
adding a prerecorded message to the communication template.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Foss with Gorny so that the automation platform revising the one or more communication templates include one or more modifications selected from the list of: adding text to the communication template; removing text from the communication template; modifying a signature block associated with the communication template; and adding a prerecorded message to the communication template.
One of ordinary skill in the art would have been motivated to avoid attempting to create new inconsistent responses and to improve the efficiency in which a fulfiller performs his activity by automatically populating his response message after he selects his preferred option (see Foss: [0020]).

As for Claims 10 and 17, the claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3.

Regarding claim 5, Gorny (modified by Foss) discloses the system of claim 1, as set forth above. In addition, Gorny further discloses the automation platform: 
generating a survey comprising one or more survey communications (see [0033]; surveys allow a marketer of one or more entities 130 to design, create and manage surveys to obtain relevant feedback from one or more end user systems 140); and 
transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels (see [0033]; surveys allow a marketer of one or more entities 130 to design, create and manage surveys to obtain relevant feedback from one or more end user systems 140; also see [0018] and [0072]).

As for Claims 12 and 19, the claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5.

Regarding claim 6, Gorny (modified by Foss) discloses the system of claim 1, as set forth above. In addition, Gorny further discloses the automation platform: 
generating a communication campaign comprising one or more interrelated communications (see [0033]; Email marketing provides the marketer several tools to design, create and send out emails over communication channels 150 pertaining to marketing campaigns); and 
transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels (see [0033]; Email marketing provides the marketer several tools to design, create and send out emails over communication channels 150 pertaining to marketing campaigns; also see [0018] and [0072]).

As for Claims 13 and 20, the claims do not teach or further define over the limitations in claim 6. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 6.

Regarding claim 7, Gorny (modified by Foss) discloses the system of claim 1, as set forth above. In addition, Gorny further discloses wherein at least one of the one or more communication channels (see Fig.1:150; also see [0018] lines 1-5) comprises a communication channel selected from the list of: 
a voice channel (see Fig.1:151); 
a video channel; 
an email channel (see Fig.1:152); 
a text channel (see Fig.1:154); and 
a chat channel (see Fig.1:153). 

As for Claim 14, the claims do not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7.

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 20190057393 A1) in view of Foss et al. (hereinafter, Foss, US 20190108487 A1) in view of Brigham (US 20160217391 A1).

Regarding claim 2, Gorny (modified by Foss) discloses the system of claim 1, as set forth above. Gorny (modified by Foss) does not explicitly disclose generating uniquely-branded communications specific to each of the one or more end user systems.
However, Brigham discloses generating uniquely-branded communications specific to each of the one or more end user systems ([0077]; messaging campaigns may be uniquely customized by each user 102a-n… users may be part of collaborative sales departments or other collaborative group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brigham with Gorny and Foss to generate uniquely-branded communications specific to each of the one or more end user systems.


As for Claims 9 and 16, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 20190057393 A1) in view of Foss et al. (hereinafter, Foss, US 20190108487 A1) in view of Gorny (US 20170270099 A1, hereinafter, Gorny_2017).

Regarding claim 4, Gorny (modified by Foss) discloses the system of claim 1, as set forth above. Gorny (modified by Foss) does not explicitly disclose the automation platform: detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and modifying the one or more subsequent communications based on the one or more assigned sentiment scores.
However, Gorny_2017 discloses the automation platform: 
detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication (see [0054]-[0056] in view of Fig.4:402-404; recording and storing the communication activity (as communication data 206) may be done each time one or more customers 120 communicates with a representative of one or more service centers 140, each time the representative of one or more service centers 140 communicates with one or more customers 120 and/or based on the entire communication activity between one or more customers 120 and a representative of one or more service centers 140); 
assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content (see [0057]-[0059] in view of Fig.4:406; analyze a sentiment of the language used in the communication activity between one or more customers 120 and a representative of one or more service centers 140, is scored based on a continuous sequence of n items for a given sequence of the communication activity… Continuing with this example, the adjacent words “getting choppy audio” are determined to be negative and a negative score is associated with the sequence of words); and 
modifying the one or more subsequent communications based on the one or more assigned sentiment scores (see [0063]; given enough ratings, a predictive model of future communications will be custom built for that specific customer; also see [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny_2017 with Gorny and Foss so that the automation platform: detects one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; assigns to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and modifies the one or more subsequent communications based on the one or more assigned sentiment scores.
One of ordinary skill in the art would have been motivated to increase customer satisfaction levels and build better customer relationships while addressing the customer's emotional needs (Gorny_2017: [0013]).

As for Claim 18, the claims do not teach or further define over the limitations in claim 4. Therefore, claim 18 is rejected for the same reasons as set forth in claim 4.

Regarding Claim 11, Gorny (modified by Foss) teaches the computer-implemented method of claim 8, as set forth above. Gorny (modified by Foss) does not explicitly disclose detecting one or more 
However, Gorny_2017 discloses detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication (see [0054]-[0056] in view of Fig.4:402-404; recording and storing the communication activity (as communication data 206) may be done each time one or more customers 120 communicates with a representative of one or more service centers 140, each time the representative of one or more service centers 140 communicates with one or more customers 120 and/or based on the entire communication activity between one or more customers 120 and a representative of one or more service centers 140); 
assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content (see [0057]-[0059] in view of Fig.4:406; analyze communication data 206 to determine a sentiment score of users associated with customers 120 and/or representatives associated with service centers 140 and provides the sentiment score to service centers 140…a sentiment of the language used in the communication activity between one or more customers 120 and a representative of one or more service centers 140, is scored based on a continuous sequence of n items for a given sequence of the communication activity… Continuing with this example, the adjacent words “getting choppy audio” are determined to be negative and a negative score is associated with the sequence of words); and 
modifying the one or more subsequent communications based on the one or more assigned sentiment scores (see [0063]; given enough ratings, a predictive model of future communications will be , wherein the one or more assigned sentiment scores comprise one or more sentiment scores selected from the list of: 
a numerical sentiment score; a word sentiment score; a color-based sentiment score; a shape-based sentiment score; an image-based sentiment score; and an emoji-based sentiment score ([0016]; the subjective emotional analysis is a component of the sentiment which may be indicated by a numerical value, a color code and/or a series of phrases, such as, “Happy,” “Satisfied,” “Content,” “Not Satisfied,” and “Not Happy.”; also see [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny_2017 with Gorny and Foss for detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and modifying the one or more subsequent communications based on the one or more assigned sentiment scores, wherein the one or more assigned sentiment scores comprise one or more sentiment scores selected from the list of: a numerical sentiment score; a word sentiment score; a color-based sentiment score; a shape-based sentiment score; an image-based sentiment score; and an emoji-based sentiment score.
One of ordinary skill in the art would have been motivated to increase customer satisfaction levels and build better customer relationships while addressing the customer's emotional needs (Gorny_2017: [0013]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moturu et al. (US 20170213007 A1) discloses determining a communication schedule specifying a target geographical location for transmission of automated communications derived from the automated communication templates based on a location identified with frequent digital communication behavior from the user.
Rabinovich et al. (US 20170277833 A1) teaches automatically selecting a message template corresponding to the one or more detected patterns.
Grajewski et al. (US 20200167416 A1) teaches dynamic template, which once selected, forms the message body and is enriched by the data points corresponding to the dynamic fields.
Jersin et al. (US 20190197487 A1) discloses message templates that may be edited/saved.
ANTONELLI et al. (US 20120170571 A1) teaches system and method for dynamic template updating for compressed messages.
Bellows et al. (US 20130036138 A1) discloses method wherein users select a template and, based on the selection, an e-mail with a format conforming to the selected template is automatically generated.
Singh et al. (US 20180024986 A1) teaches that changes in the message structure are automatically incorporated to learn new templates through sub-templates.
Hurst et al. (US 20160285789 A1) discloses generating an automatic reply message from an automatic reply template.
PRASAD et al. (EP 3770835 A1) teaches communication management platform that dynamically update the mass communication model.
Yang et al. (US 20160294748 A1) discloses automatically initiating a message template creation process to create a new message template.
Buck et al. (US 20140120961 A1) teaches generating a candidate text message template that may be stored and added to a list of text message templates automatically based on its high frequency and number of occurrences.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
11/8/21